Citation Nr: 0013023	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for disability of the 
right testicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from July 1956 to April 
1960.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for low 
back disability is not plausible.

2.  The claim of entitlement to service connection for 
disability of the right testicle is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
disability of the right testicle is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is initally 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  For certain disabilities, such 
as arthritis, service connection may be presumed when that 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

I.  The Low Back

During his hearing at the RO in February 1999, the veteran 
testified that his low back disability was the result of 
accumulated damage sustained during many parachute jumps in 
service.  In the alternative, he maintained that it was a 
result of rheumatic fever, which he reported at the time of 
his service separation examination in March 1960. 

Despite his testimony, there is absolutely no evidence in the 
veteran's service medical records of low back disability of 
any kind.  Indeed, the report of his service separation 
examination shows that his spine was normal.  

Evidence of low back disability was not clinically recorded 
until the veteran's VA examination in July 1998.  At that 
time, the diagnoses included arthritis of the lumbar spine 
and degenerative disc disease, L2-3, L3-4.  Although the 
degenerative disc disease was confirmed by X-ray, there was 
no evidence that either that disease or arthritis was in any 
way related to service.  Indeed, the only reports of a back 
disability in service or of a nexus between the current back 
disability and service come from the veteran.  While he is 
qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the claim of entitlement to 
service connection is not plausible and, therefore, not well 
grounded.  As such, and it must be denied.

II.  The Right Testicle

The service medical records show that in January 1958, the 
veteran was found to have a varicocele on the left.  However, 
those records were negative for any evidence of a right 
testicular disorder.  Indeed, during his separation 
examination, his genitourinary system was reported to be 
normal.  

A right testicular disorder was not clinically recorded until 
the VA examination in July 1998, when it was noted that he 
had a large right testicular mass of questionable etiology.  
Although the diagnosis included a history of trauma to the 
right testicle in 1958, that history was related by the 
veteran rather than a result of a review of the claims 
folder.  Indeed, as noted above, the service medical records 
are completely negative for any evidence of a right 
testicular disorder of any kind.  In this regard, it should 
be noted that a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  While the veteran maintains that his 
right testicular disorder is the result of service, it must 
be emphasized that he is not qualified to render such an 
opinion.  Espiritu.  Accordingly, this portion of the appeal 
is also not well grounded and must be denied.

III.  Notice Requirements

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette.  In this case, however, VA has already 
provided such information in evidence requests to the 
veteran, in the Statement of the Case (SOC), and in a 
Supplemental Statement of the Case (SSOC).  

During his hearing on appeal, the veteran testified that in 
1961 or 1962, he had been treated for a right testicular 
disorder at the University of Colorado Hospital.  The RO 
attempted to obtain those records; however, that effort met 
with negative results.  Otherwise, the veteran has not cited 
any outstanding evidence which he feels could support either 
claim.  Consequently, the Board is of the opinion that there 
is no need to further inform the veteran of the evidence 
necessary to render either claim well grounded.



ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for disability of the right 
testicle is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

